Citation Nr: 0945827	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  07-09 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension, and if so, whether the claim should be granted.  

2.  Entitlement to service connection for chronic disability 
manifested by hair loss.

3.  Entitlement to service connection for diabetes mellitus.  

4.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his nephew


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant in this case, hereinafter referred to as the 
Veteran, had service from June 1959 to May 1961.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Veteran and his nephew presented testimony at an August 
2009 hearing chaired by the undersigned Veterans Law Judge at 
the RO.  The Veteran's niece was also present at the hearing, 
but did not testify.  A transcript of the hearing is 
associated with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board's decision reopening the claim for service 
connection for hypertension, and claims for service 
connection for a disability manifested by hair loss, diabetes 
mellitus, and prostate cancer, is set forth below.  The 
reopened claim for service connection for hypertension is 
addressed in the remand following the order; and is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC. VA will notify the Veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1.  In an unappealed August 1988 decision, the RO declined to 
reopen a claim seeking service connection for hypertension. 

2.  The evidence associated with the claims file subsequent 
to the August 1988 rating decision relates to an 
unestablished fact necessary to substantiate that claim; is 
neither cumulative nor redundant of evidence already of 
record; and raises a reasonable possibility of substantiating 
the claim.

3.  There is no diagnosis of a chronic disability manifested 
by hair loss. 

4.  Diabetes mellitus was not present in service, was not 
manifest to any degree within a year of discharge, and is not 
etiologically related to service. 

5.  Prostate cancer was not present in service, was not 
manifest to any degree within a year of discharge, and is not 
etiologically related to service, or to radiation exposure 
therein. 


CONCLUSIONS OF LAW

1.  The criteria for reopening of the claim of entitlement to 
service connection for hypertension are met.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

2.  A chronic disability manifested by hair loss was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).

3.  Diabetes mellitus was not incurred in or aggravated by 
service, nor may such incurrence or aggravation be presumed.  
38 U.S.C.A. §§ 1112, 1113, 1131 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2009).

4.  Prostate cancer was not incurred in or aggravated by 
service, nor may such incurrence or aggravation be presumed.  
38 U.S.C.A. §§ 1112, 1113, 1131 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309, 3.311 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the Board's favorable disposition of the request to 
reopen, the Board finds that all notification and development 
actions needed to fairly adjudicate this aspect of the appeal 
have been accomplished.  

Regarding the remaining matters, notice requirements under 
the VCAA essentially require VA to notify a claimant of any 
evidence that is necessary to substantiate the claim(s), as 
well as the evidence that VA will attempt to obtain and which 
evidence he or she is responsible for providing.  See, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), after a substantially complete application 
for benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a Veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a June 2005 pre-decisional letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claims for 
service connection, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  A March 2006 pre-
decisional letter provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, and the Veteran's service 
treatment records.  Also of record and considered in 
connection with the appeal is the transcript of the Veteran's 
August 2009 hearing, along with various statements submitted 
by the Veteran and his representative, on his behalf.  As 
will be discussed in more detail below, the RO requested 
information relating to radiation exposure in compliance with 
38 C.F.R. § 3.311; however, a negative response was received.  
The Board finds that no additional RO action to further 
develop the record is warranted.  

While the record does not contain a VA examination report or 
nexus opinion with respect to any of the claims herein 
decided, such is not warranted.  There is no current 
diagnosis of a chronic disability manifested by hair loss, 
nor any injury or disease in service that may be related 
thereto.  Moreover, the probative evidence demonstrates that 
there was no radiation exposure in service; and, while the 
Board has conceded exposure to chemicals, continuity of 
symptomatology is not demonstrated after service with respect 
to a disability manifested by the claimed hair loss, diabetes 
mellitus, or prostate cancer.  As will be discussed in more 
detail below, contrary to the RO's interpretation of these 
claims, the Veteran does not in fact contend that he was 
exposed to herbicides such as Agent Orange.  As such, VA has 
no obligation to obtain any medical opinion commenting upon 
the etiology of the claimed disabilities.  See 38 U.S.C.A. 
§ 5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. 
Cir. 2003).  See also Duenas v. Principi, 18 Vet. App. 512 
(2004) (per curium).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).


Petition to Reopen

In a July 1988 decision, the RO denied a claim for service 
connection for hypertension because there was no current 
disability shown at that time.  In response, the Veteran 
submitted evidence of a current diagnosis later that month.  
The RO reconsidered the claim, but denied reopening in August 
1988, stating simply that the evidence did not warrant any 
change in the previous determination.  The evidence then 
before the RO included service treatment records, showing 
that the Veteran was diagnosed with moderate hypertension on 
January 5, 1960, with a blood pressure reading of 152/80, VA 
outpatient treatment records, and a letter from W.K.S., M.D. 
dated in July 1988, which reveals that he had treated the 
Veteran for hypertension since July 20, 1979.  Although 
notified of the denial, the Veteran did not initiate an 
appeal of the decision.  Hence, the decision is final as to 
the evidence then of record.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104, 20.302, 20.1103.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the Veteran.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).

In this appeal, the Veteran filed a claim for service 
connection for hypertension in May 2005.  Regarding petitions 
to reopen filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) defines "new" evidence as evidence not previously 
submitted to agency decision makers and "material" evidence 
as evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  

Among the evidence received since the August 1988 denial of 
reopening is the Veteran's testimony at his August 2009 
hearing.  That testimony includes the Veteran's assertion 
that he was treated by private physicians for hypertension 
since 1963 or 1964, approximately two years after leaving 
service, and received ongoing treatment for hypertension 
since service.  While treatment records from that period 
could not be obtained, the Veteran is competent to report the 
disabilities for which he was receiving treatment, as well as 
any medications he was taking.  Moreover, for purposes of the 
"new and material" analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

The above evidence had not been considered by agency 
adjudicators in connection with the previously denied claim, 
and the evidence is neither cumulative nor redundant of 
evidence previously of record.  Thus, it constitutes "new" 
evidence.  Moreover, since the evidence suggests that the 
Veteran's hypertension may be associated with service, the 
evidence relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim. 

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
hypertension are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  However, as will be discussed in the Remand below, 
additional development is necessary before a decision on the 
merits of the reopened claim can be reached. 

Service Connection Claims

The Veteran is seeking service connection for a chronic 
disability manifested by hair loss, as well as for diabetes 
mellitus and prostate cancer.  For reasons discussed below, 
the Board finds that the preponderance of the evidence weighs 
against each claim. 

Regarding the claims for service connection for diabetes 
mellitus and prostate cancer, the Board notes that, although 
the RO discussed whether the Veteran was exposed to Agent 
Orange, at his August 2009 hearing, the Veteran offered sworn 
testimony that he was not exposed to Agent Orange, and that 
he did not know why that matter was being raised.  
Accordingly, as the Veteran did not serve in Vietnam, and 
does not contend that he was actually exposed to Agent Orange 
or other herbicides, the presumptive provisions regarding 
herbicide exposure under 38 C.F.R. §§ 3.307(a)(6)(iii), 
3.309(e) are not for application.  

The RO also addressed the matter of radiation exposure.  
However, the Veteran's August 2009 testimony reflects some 
doubt on his part as to this theory of entitlement as well.  
Nevertheless, the Board notes that the diseases subject to 
presumptive service connection based on participation in a 
"radiation-risk activity" do not include prostate cancer or 
diabetes mellitus, or for that matter, alopecia (diagnosis 
asserted by the Veteran's representative to account for hair 
loss).  See 38 C.F.R. § 3.309(d)(2). 

In addition, 38 C.F.R. § 3.311 provides instructions on the 
development of claims based on exposure to ionizing 
radiation.  Pursuant to 38 C.F.R. § 3.311, "radiogenic 
disease" is defined as a disease that may be induced by 
ionizing radiation, and specifically includes prostate 
cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv) (2009).  However, 
as noted above, the Veteran's testimony reflects uncertainty 
as to whether he was actually exposed to radiation.  He 
testified that he worked with nuclear warheads and missiles, 
but was not sure whether he was exposed to radiation, or 
whether there may have been some other cause for his claimed 
disabilities, such as exposure to solvents.  Nevertheless, 
the RO made a specific request, pursuant to 38 C.F.R. 
§ 3.311(a)(2)(iii) for any available records concerning the 
Veteran's exposure to radiation.  It received a response that 
there was no record of any such exposure.  

In this case, the Board has determined that there is no 
probative evidence that the Veteran was actually exposed to 
ionizing radiation.  His service records support his 
assertion that he worked with missiles.  However, his 
testimony concerning actual radiation exposure is speculative 
at best, and there is no other evidence that would even 
suggest such exposure.  As such, the Board finds that no 
additional development under 38 C.F.R. § 3.311 is warranted, 
and service connection for prostate cancer on the basis of 
those presumptive provisions is not in order.  

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the Veteran has a disability which is 
recognized by VA as being etiologically related to ionizing 
radiation, but must also determine whether any current 
disability is the result of active service under 38 U.S.C.A. 
§ 1131 and 38 C.F.R. § 3.303(d).

Regarding the claim for service connection for a chronic 
disability manifested by hair loss, while the Veteran's 
representative has asserted that the Veteran has alopecia, 
and the Veteran has testified that his hair comes out in wads 
in his hair brush, and that this has been occurring since he 
left service, the post-service medical records are deemed the 
most probative evidence regarding a diagnosis of a current 
chronic disability.  Those records do not include a diagnosis 
of alopecia or any chronic disability manifested by hair 
loss.  While the Board accepts the Veteran's description of 
his symptom of hair loss, which is capable of lay 
observation, neither the Veteran nor his representative has 
asserted that they are competent to render a medical 
diagnosis.  As such, the Board must conclude that the 
competent evidence of record demonstrates no current chronic 
disability manifested by hair loss.  

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. 
§ 1131.  Hence, where the evidence does not support a finding 
of current disability upon which to predicate a grant of 
service connection, there can be no valid claim for that 
benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer, 3 Vet. App. at 225.  

The Board accepts the Veteran's testimony concerning his use 
of solvents during his service, as consistent with service 
records and his service as a missileman.  However, service 
treatment records reveal that the Veteran was never treated 
for a chronic disability manifested by hair loss, or for 
diabetes, or prostate cancer, during service.  Clinical 
findings for all systems were normal on the examination for 
separation in March 1961.  The Board acknowledges the 
assertion of the Veteran's representative in the August 2009 
VA Form 646 that the Veteran was treated for prostatitis in 
service.  However, the Board has reviewed this undated 
record, and it in fact documents treatment for 
balanoposthitis, not prostatitis.  Balanoposthitis is defined 
as inflammation of the glans penis and prepuce.  Dorland's 
Illustrated Medical Dictionary 321 (28th ed. 1994). 

After service, the first record of a diagnosis of prostate 
cancer is in April 2005, described as newly diagnosed.  The 
first record of a diagnosis of diabetes mellitus appears in 
October 2005.  The Veteran testified that he began having 
kidney problems during service, and thinks this may be 
related to his current prostate cancer, but he has not 
identified any earlier diagnosis of prostate cancer.  The 
Veteran also testified that he became aware of diabetes 
shortly after he got out of service, due to weight gain, and 
that he sought treatment at that time, but was not provided 
with any medication.  

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the claimant.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

The Board finds that, contrary to the Veteran's recent 
testimony, the onset of prostate cancer and diabetes mellitus 
is relatively recent, and occurred many years after discharge 
from service.  In so concluding, the Board attaches great 
significance to a July 1988 letter from the Veteran's private 
physician, which discussed his various disabilities, 
including hypertension and a back disorder, but did not 
mention diabetes or prostate cancer.  Moreover, the Veteran 
filed a claim for service connection for hypertension in 
February 1988, but did not mention diabetes mellitus or 
prostate cancer.  The Federal Circuit has held that a lapse 
of many years after service and the initial manifestation of 
symptoms is probative evidence to be considered in deciding a 
service-connection claim.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  In this case, the Veteran's 
omission of claims for diabetes mellitus and prostate cancer 
while raising a claim for another disability, and his 
physician's omission of both disabilities in the context of a 
discussion of the Veteran's various disabilities is 
inconsistent with the Veteran's recent assertion that he has 
experienced continuing symptomatology related to diabetes 
mellitus and prostate cancer since service.  In light of 
these inconsistencies, the Board finds that the more recent 
statements, made in the context of a claim for VA benefits, 
are not credible for the purpose of establishing earlier 
dates of onset for diabetes mellitus and prostate cancer.  
Rather, the evidence deemed to be both competent and credible 
by the Board demonstrates a lack of complaint or treatment 
for, or diagnosis of, either claimed disability for decades 
after service.  In short, continuity of symptomatology is not 
demonstrated.

Finally, the Board notes that the competent evidence of 
record does not purport to relate the Veteran's current hair 
loss, diabetes mellitus, or prostate cancer to service, or to 
his exposure to solvents and chemicals therein.  

In sum, there is no diagnosis of a current chronic disability 
manifested by hair loss; and, although the Veteran has 
current diagnoses of diabetes mellitus and prostate cancer, 
these are not shown for many years after his discharge, and 
the competent evidence does not relate either diagnosis to 
service.  As such, a preponderance of the evidence is against 
each claim, and service connection for a chronic disability 
manifested by hair loss, diabetes mellitus, and prostate 
cancer is not in order. 


ORDER

Reopening of the claim of entitlement to service connection 
for hypertension is granted.  

Service connection for a chronic disability manifested by 
hair loss is denied.

Service connection for diabetes mellitus is denied.  

Service connection for prostate cancer is denied.


REMAND

For reasons that will now be addressed, the Board finds that 
additional evidentiary development is necessary regarding the 
reopened claim for service connection for hypertension.  

The VCAA and its implementing laws and regulations provide, 
generally, that an examination or opinion is necessary if the 
evidence of record contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and establishes that the claimant 
suffered an injury or disease in service; indicates that the 
claimed disability or symptoms may be associated with the 
established injury, or disease in service or with another 
service-connected disability, but does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4).

The threshold for finding that there "may" be a nexus 
between current disability or persistent or recurrent 
symptoms of disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 
Vet. App. 79 at 83 (2006).

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon, 20 Vet. 
App. 79 at 83.

As noted above, the service treatment records show that the 
Veteran was diagnosed with moderate hypertension on January 
5, 1960, with a blood pressure reading of 152/80.  Post 
service treatment records reveal that the Veteran is 
currently diagnosed with hypertension, and has been treated 
for such at least since 1979.  Moreover, the Veteran has 
testified that he has received treatment for hypertension 
continuously since at least 1964.  Thus, the evidence 
establishes a current disability, and a diagnosis in service 
that may be related to the current diagnosis.  As such, a 
medical opinion is necessary to resolve the issue. 

Accordingly, the claim remaining on appeal is REMANDED for 
the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Afford the Veteran an examination by a 
physician with appropriate expertise to 
determine the etiology of the Veteran's 
currently diagnosed hypertension.  The 
claims folder must be made available to 
and reviewed by the examiner.  All 
indicated studies should be performed.  

The examiner should elicit from the 
Veteran all complaints pertaining to the 
claimed hypertension, as well as a history 
of treatment.  

The examiner should provide an opinion as 
to whether there is a 50 percent or better 
probability that the Veteran's 
hypertension is etiologically related to 
the Veteran's military service.  

The supporting rationale for all opinions 
expressed must also be provided.

2.  Undertake any other development that 
is warranted.

3.  Then, readjudicate the claim.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


